 LEGAL SERVICES FOR THE ELDERLY POORLegal Services for the Elderly Poor and Jane GC. Ste-vens, Petitioner, and Elizabeth Melendez, Peti-tioner. Cases 2-RC-17727 and 2-RC-17728May 26, 1978DECISION AND DIRECTION OF ELECTIONSBY CHAIRMAN FANNING AND MEMBERS PENELLOAND MURPHYUpon separate petitions duly filed under Section9(c) of the National Labor Relations Act, asamended, a consolidated hearing was held beforeHearing Officer Carole Sobin of the National LaborRelations Board. Subsequently, pursuant to Section102.67 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, the Re-gional Director for Region 2 transferred this pro-ceeding to the Board for decision. Thereafter, the Pe-titioners and both Intervenors, Legal Services StaffAssociation (hereinafter referred to as LSSA) andCommunity Action Legal Services (hereinafter re-ferred to as CALS), filed briefs with the Board whichhave been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1. The parties have stipulated and we find that Le-gal Services Staff Association is a labor organizationwithin the meaning of Section 2(5) of the Act.2. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.'3. The definition of "labor organization" in theAct is broad enough to include an individual repre-sentative. Accordingly, we find that the Petitionersherein are labor organizations within the meaning ofthe Act.2See The Grand Union Companly, 123 NLRB1665, 1666-67 (1959).4. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.5. Each Petitioner in these consolidated casesseeks to represent a unit of employees employed byWayne County Neighborhood Legal Serices. Inc., 229 NLRB 1023 (1977i.2 The Petitioners' status was not disputedLegal Services for the Elderly Poor (hereinafter re-ferred to as LSEP). LSSA, an organization claimingto represent employees of CALS, intervened in theseactions, asserting that elections in these cases arebarred by the contract existing between CALS andLSSA and that the Board should grant comity to anearlier election conducted by the Office of CollectiveBargaining of the City of New York (hereinafter re-ferred to as OCB). CALS intervened in this actionasserting that the units sought are inappropriate asthe only appropriate units are CALS-wide units in-cluding the employees of LSEP.'LSEP was established in 1969 pursuant to a grantfrom the Community Action Branch of the Office ofEconomic Opportunity to the National Council ofSenior Citizens and 12 subgroups, including the Cen-ter for Social Welfare Policy and Law. The Centerestablished LSEP to provide legal services for theelderly poor in New York and throughout the coun-try. The National Council of Senior Citizens subse-quently ceased operations and the Center began toreceive funds directly from the legal services compo-nent of the Office of Economic Opportunity. In 1971,Jonathan A. Weiss, the program director of LSEP,removed LSEP from the Center, and the Presbyte-rian Senior Services (hereinafter PSS) became thefunding conduit for LSEP's grant.In 1974. when the Legal Services Corporation wasestablished by Congress, the Green Amendment tothe enabling legislation threatened the existence of"backup" centers such as LSEP. The regional officeof the Community Services Administration decidedto protect the existence of LSEP by switching itsfunding conduit from PSS to CALS.CALS is a nonprofit corporation which is fundedby the Legal Services Corporation. CALS' primaryfunction is to distribute Federal funds in order tosupport various neighborhood legal services pro-grams in the New York City area. CALS is composedprimarily of "delegate corporations," separately in-corporated but reporting to a central CALS staff,and an overall CALS board of directors. The author-ity of CALS vis-a-vis its delegate corporations is setforth in contracts between the delegates and CALS.These contracts specify the operating characteristicsof the CALS' programs, the distribution of money,and the responsibility of project directors.In October 18, 1973, prior to LSEP's affiliationwith CALS, an election was conducted by the OCBamong all CALS' employees,4in a combined unit ofprofessionals and nonprofessionals, at which time a'Specifically. CALS argues that the only appropriate units would consistof three separate groups of employees: professional, technical, and clericalemployees employed by its delegate or affiliated organizations.In referring to "CALS' employees., we mean those employed by theCon rin ued236 NLRB No. 44485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority of those employees chose to be representedby LSSA. On October 29, 1973, a certification wasissued by OCB. Thereafter, the parties entered into astipulation which led to a September 9, 1974, modifi-cation of the OCB certification. The certification, asmodified, listed as included in the unit the employeesof the seven then existing delegate corporationswhich functioned under the CALS' umbrella at thattime. It did not include LSEP, since it affiliated later.On March 18, 1975, CALS and LSSA entered intoa collective-bargaining agreement which was maderetroactive to October 1, 1974. The contract statedthat the unit covered therein was the certified unit. InDecember 1976, when the agreement of March 18,1975, expired, LSSA negotiated a new contract withCALS still listing the certified unit as the contractunit. This contract contained an agency shop provi-sion. On February 18, 1977, the president of LSSAwrote to the LSEP office, requesting that the attor-neys of LSEP pay dues pursuant to the agency shopprovision of the newly negotiated contract. LSEP at-torneys refused to pay any union assessment, con-tending that LSEP employees were not covered bythe LSSA-CALS contract. LSSA responded by de-manding that CALS terminate these attorneys fortheir failure to comply with the agency shop provi-sion.5On July 28, 1977, Jane G. Stevens, an attorney inthe LSEP office, filed the petition in Case 2-RC-17727, seeking a unit of all LSEP attorneys. On thesame day, Elizabeth Melendez, a secretary, filed thepetition in Case 2-RC-17728 seeking a unit of allLSEP clerical employees. On July 29, 1977, the Re-gional Director consolidated the two proceedings,and ordered that a hearing be conducted to de-termine the issues raised by the petitions.Our initial consideration is directed to LSSA's con-tention that the employees of LSEP accreted to thealready existing systemwide CALS bargaining unitand that the petitions are barred by the existingagreement between CALS and LSSA.Employees that have been accreted to an existingunit are not entitled to an opportunity to determinewhether they wish to be represented by the contrac-tual bargaining representative.6However, in view ofthe right guaranteed employees under Section 7 ofthe Act, the doctrine of accretion has been narrowlyconstrued. Indeed, the Board has said, "We will not...under the guise of accretion, compel a group ofemployees, who may constitute a separate appropri-delegate organizations of CALS who undisputedly are covered by theLSSA-CAI.S contract.No one was in fact terminated.6 Melber Jewelri (Co., Inc., and I.D.S. Orchard Park, Inc., 180 NLRB 107.109 ( 1969).ate unit, to be included in an overall unit withoutallowing those employees the opportunity of express-ing their preference in a secret election or by someother evidence that they wish to authorize the Unionto represent them." 7 Thus, the Board closely scruti-nizes these types of cases to prevent the inclusion ofemployees in an existing unit by way of accretion atthe expense of their right to choose their collective-bargaining representative.We find that the employees of LSEP are not anaccretion to the already existing bargaining unit ofCALS' employees by virtue of LSEP's affiliation withCALS or by any other subsequent action. Certainly,nothing in the bargaining history demonstrates thatthere has been an accretion. Both the election andinitial certification concerning the CALS bargainingunit occurred a year prior to the commencement ofLSEP's affiliation with CALS. Obviously, therefore,LSEP's employees were not involved in the electionor included in that certification. Nor were they in-cluded in the subsequent modification and amend-ment of the certification, because that too occurredprior to LSEP's affiliation with CALS. Although bar-gaining for the initial agreement covering the certi-fied unit took place subsequent to LSEP's affiliationwith CALS, there is nothing to indicate that any ofthe parties treated the LSEP employees as part of theunit during the bargaining which led to that agree-ment.8And in neither the initial nor the subsequentagreement does the contract unit refer to the LSEPemployees. The contract refers only to the employeesof CALS' delegate corporations and the assistantgeneral counsel of CALS admitted that LSEP is not adelegate corporation but is, instead, an affiliate ofCALS.As to the matter of whether the contracts were ap-plied to LSEP's employees, LSSA contends that allthe conditions of employment of those employees arecontrolled by either LSSA's collective-bargainingagreement with CALS or the CALS' personnel man-ual.9We find no merit in this contention. Accordingto the testimony of its program director, Weiss, LSEPretains complete autonomy over the terms and con-ditions of employment of its employees including, in-ter alia, hiring, firing, discipline, wages, and hours.Furthermore, the record reveals substantial differ-71d. at 110.5 The director of LSEP did attend a number of CALS' executive councilmeetings at which questions of collective bargaining and labor relationswere discussed during negotiations for the new CALS-LSSA contract. Thatalone, however, is insufficient to warrant a finding that LSEP's employeeswere treated as having been added to the bargaining unit.9 CALS utilizes a personnel manual to establish uniform policy for theemployees of its delegate corporations. The terms and conditions of employ-ment listed in this manual are uniform as to vacations, sick leave, and jobclassifications. These working conditions. LSSA contends, reflect theCALS LSSA contract.486 LEGAL SERVICES FOR THE ELDERLY POORences between conditions of employment applicableto LSEP's employees and those applicable to CALS'employees. Thus, the parties agree that the employ-ees of LSEP are paid a higher salary than the em-ployees of CALS and that all but three of theformer's employees are subject to a separate healthinsurance agreements In addition, an unspecifiednumber of LSEP's employees are covered by a retire-ment plan which predates LSEP's agreement withCALS." Finally, there is no indication that LSEP fol-lows other LSSA-CALS contract terms coveringsuch matters as holidays, sick leave, grievances, orseniority.Under these circumstances, we find that LSEP isnot obligated to, and in practice does not, apply, theterms and conditions of employment specified in theCALS-LSSA contract. Thus, whatever similaritymay exist between the hours, pay and other benefitsset forth in said agreement and those received by theemployees of LSEP appears to be attributable toLSEP's attempt to maintain a salary and fringe bene-fit scale for its employees comparable to that estab-lished for other organizations funded through CALS.LSSA does not point to anything else which wouldwarrant a finding that the LSEP employees havebeen accreted to the CALS' certified unit. Therefore,because the employees of LSEP have never beentreated as part of such bargaining unit, either duringbargaining or during the terms of the contracts, wefind that they have not been accreted to the existingCALS bargaining unit and, thus, are not part of theunit represented by LSSA.'2Accordingly, the agree-ment between LSSA and CALS does not bar an elec-tion at LSEP.Our next consideration is directed to whether theLSEP employees can constitute separate appropriateunits for purposes of collective bargaining as con-tended by Petitioners, or whether such employeeslack those identifying characteristics warranting sep-arate representation." CALS contends that the unitspetitioned for are inappropriate in light of the cen-tralization of management, the geographic locationof the various legal services programs, and the simi-larity in skills and functions of those who work with,0 The remaining three are covered bh the CALS plant That some LSEP employees are cosered h) a separate retirement s/s-tem is perhaps partially explained, gisen the nature of retirement plans b)the fact that the) were under that plan at the time of the affiliation tHOH-ever, there is no explanation, as to why they are not presently covered bh theLSSA (CALS health insurance agreement12 In ,iew of our determination that no accretion exists, we do} not reachthe question of whether we would grant comit' to the 1973 certlficatlon ofthe CALS LSSA unit bh the OCB13 LSEP employees are not the only employees iof a CALS affiliate C.hoare not covered by the LSSA CALS contract. The employees of the LegalAid Society another separate affiliate agency In the (CALS system. are spe-cificall, excluded from that contract.those programs. CALS further argues that only insti-tutionwide units including employees at all of the le-gal services programs funded by CALS are appropri-ate.As noted previously. LSEP retains control over allterms and conditions of employment applicable to itsemployees. CALS' control is limited to the fiscal ad-ministration of the funds LSEP receives from the Le-gal Services Corporation. Although LSEP's attorneysmust be interviewed ("rostered") and approved byCALS before CALS will approve funds for their hire,LSEP is free to hire attorneys directly and avoid sub-jecting them as applicants to the CALS screeningprocess by paying their salaries out of non-CALSfunds. Further, CALS has never discharged or disci-plined an employee of LSEP. We thus reject CALS'contention that it exercises centralized control overthe employment relationship of LSEP's employees.We also find that separate units of LSEP's employ-ees are not rendered inappropriate based on LSEP'sgeographic proximity to other CALS-related organi-zations or the alleged overlap in functions betweenLSEP's and CALS' employees. The geographic factoralone does not mandate a finding that the petitioned-for units cannot constitute separate appropriateunits; and any overlap in function between the em-ployees of LSEP and CALS' delegate organizations isinsignificant in extent and nature. Thus, LSEP spe-cializes in "large impact" litigation and conductstraining sessions on a national basis. Approximately35 to 50 percent of LSEP's litigation is conductedoutside the city of New York. LSEP's attorneys alsopublish articles and make television and radio ap-pearances in their efforts to provide information tothe public. LSEP also limits its operation to issuesinvolving the elderly. In contrast, the delegate orga-nizations of CALS are engaged exclusively in givinglocal neighborhood legal assistance to the poor atlarge, albeit at times these organizations, on mattersaffecting their elderly clients, seek advice fromLSEP. Consequently, we conclude that LSEP and itsemployees operate and function in a different man-ner than the delegate organizations of CALS.We further find that the LSEP employees consti-tute identifiable units which do not share a commu-nity of interest with CALS' employees. Thus, manyof L.SEP's employees receive higher wages than thoseof CALS and receive fringe benefits largely distinc-tive from them. Further, although there is some con-tact between employees of the CALS delegate orga-nizations and LSEP's, there is no interchange ofemployees between these different groups. Finally, asdiscussed supra, there is no common history of bar-gaining between the LSEP employees and the CALSemployees.487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn sum, LSEP's employees constitute separateidentifiable groups with unique functions who workunder different working conditions than the employ-ees employed by the delegate organizations of CALSwho are covered by the LSSA-CALS agreement. Ac-cordingly, we find that the petitioned-for units ofLSEP employees, as described below, constitute ap-propriate units for the purpose of collective bargain-ing and we shall direct elections therein.'4On the basis of the foregoing, we find that the fol-lowing employees of the Employer constitute unitsappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act: 1514 LSSA has not indicated whether it wishes to be on the ballot in eitherCase 2-RC-17727 or Case 2-RC 17728. However, in view of the fact that itintervened and claimed to represent those employees, we have included iton the ballot. If LSSA wishes, it may withdraw by notifying the RegionalDirector for Region 2 within 10 days of this Decision of its desire to do so." There were four law students employed at LSEP at the time of hearing.CALS, in its brief to the Board, contended that these law students should beAll full-time and permanent part-time clericalemployees, employed by Legal Services for theElderly Poor at New York, New York, excludingtemporary employees, professional employees,law students, and supervisors as defined in theAct.All full-time and permanent part-time profes-sional employees, employed by Legal Servicesfor the Elderly Poor at New York, New York,excluding nonprofessional employees, law stu-dents, temporary employees, and supervisors asdefined in the Act.[Direction of Elections and Excelsior footnote omit-ted from publication.]included in a CALS-wide technical unit. Neither of the Petitioners seeks torepresent the law students. These law students do not meet the statutorycriteria for professional employees and do not possess a significant commu-nity of interest with the clericals of LSEP. Based on the foregoing and thefact that no party seeks to represent them in a separate unit, they are herebyexcluded from each unit.488